Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	The amendment filed April 7, 2022, is acknowledged and has been entered.  Claim 18 has been amended.  Claims 33-34 have been newly added. Claims 13, 19-24, 27 and 31-32 have been canceled.   

2.  	Claims 10, 12, 17-18 and 33-34 are pending and are under examination.  


Information Disclosure Statement
3.	The information disclosure statements have been considered.

Grounds of Rejection Withdrawn
4.	Unless specifically reiterated below, Applicant’s amendment has obviated the previous grounds of rejection. 
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


6.  	The rejections of Claims 10, 12, 17-18 and 33-34 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of copending Application No. 16/076,026, claims 1-15 of copending Application No. 16/194,417, claims 1-21 of copending Application No. 16/576,676, claims 1-5, 7-8, 11-13 and 29 of copending Application No. 16/576,734, claims 1-20 of copending Application No. 16/594,463, claims 1-7 and 9-21 of copending Application No. 16/672,547, claims 1-18 of copending Application No. 17/567,923, claims 1-20 of copending Application No. 16/885275, claims 1-15 of copending Application No. 17/075,721 or claims 1-21 of copending Application No. 17/221,854 in view of June et al (WO 2014/011984 A1, IDS), Mevorach (US 2005/0202098, IDS), Griffith et al (I, 35(4):456-466, 2011), Sauder et al (WO 01/089537 A2, IDS), Tisoncik et al (MMBR, 76(1):16-32, 2012, of record) and Inoue et al (Shock, 36(1):38-44, 2011, of record), are maintained or newly made.  
Double patenting rejections of claims 1-7 and 9-21 of copending Application No. 16/672,547,and claims 1-18 of copending Application No. 17/567,923 have been added as these applications claim methods of treating sepsis as encompassed by instant claims 20-21 and 23-24.  Furthermore, it would be obvious to treat sepsis in a patient undergoing CAR T cell therapy because a cytokine storm can occur in such patients as evidenced by the prior art cited (see in particular June et al and the teachings set forth in previous office actions.  

	These rejections are maintained because in the response filed February 23, 2022, Applicant filed a terminal disclaimer over these applications that was disapproved because the terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10):
For cases filed on or after September 16, 2012, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant's ownership.
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request the Office needs a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless a TD that is signed by the applicant is filed.
Please note the TD must be re-filed. No new fees are due.
In the interests of compact prosecution, the Examiner left a message with Mark Cohen on April 21, 2022, to let Applicant know that the TD have been disapproved and requesting a new TD be filed.  As of May 13, 2022, no new TD had been filed.  
Conclusion
7.	No claims are allowed.

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,						
Brad Duffy						
571-272-9935				
					
/Brad Duffy/
Primary Examiner, Art Unit 1643
May 13, 2022